Citation Nr: 0313256	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  99-05 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a left 
shoulder injury, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	David L. Huffman,  Attorney-
at-law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R.  Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from August 1954 to 
December 1957.  

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal from an April 1997 rating decision 
of the Department of Veterans' Affairs (VA) Regional Office 
and Insurance Center (RO) in Philadelphia, Pennsylvania.  In 
October 1999, the veteran testified before a Decision Review 
Officer at the RO.  

REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  The liberalizing provisions of the VCAA 
are applicable to the issue on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In July 2002 and April 2003, the Board undertook additional 
development of the issue listed on the front page of this 
remand pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  That regulation was invalidated by the 
United States Court of Appeals for the Federal Circuit 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The development has been 
completed.  

It also appears that the veteran has not been explicitly 
informed of what evidence he is responsible for obtaining and 
what evidence VA will undertake to obtain. 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In view of the Federal Circuit's opinion and in light of the 
change in regulation, the 


case must be remanded for the following:. 

1.  The RO should issue the veteran a 
VCAA notice letter.  The veteran is 
advised that he has up to one year after 
such notice to submit additional evidence 
and that the Board will not be able to 
adjudicate his claim prior to the 
expiration of the one-year time period 
unless he indicates that he has no 
additional evidence to submit or waives 
the one-year period.  

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought continues to be denied the 
RO should issue a new supplemental 
statement of the case considering all 
evidence received since the most recent  
supplemental statement of the case.

Then, if otherwise in order, the case should be returned to 
the Board.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



